IN THE COURT OF APPEALS OF TENNESSEE
                               AT NASHVILLE
                                    September 19, 2012 Session

                  STATE OF TENNESSEE v. ANTONIO FREEMAN

                 Direct Appeal from the Criminal Court for Sumner County
                         No. 2009-CR-126 Dee David Gay, Judge


                   No. M2011-02525-COA-R3-CV - Filed October 16, 2012


Defendant/Appellant was arrested and charged with driving under the influence and violation
of the implied consent law. At trial, Appellant and the arresting officer gave conflicting
testimony as to whether Appellant refused to submit to a blood test. The jury acquitted
Appellant of the driving under the influence charge, but the trial court, crediting the arresting
officer’s testimony, found that the Appellant had violated the implied consent law. On
appeal, Appellant argues that the trial court erred in crediting the testimony of the arresting
officer despite the acquittal by the jury. Discerning no error, we affirm.


 Tenn. R. App. P. 3. Appeal as of Right; Judgment of the Criminal Court Affirmed

J. S TEVEN S TAFFORD, J., delivered the opinion of the Court, in which A LAN E. H IGHERS,
P.J.,W.S., and D AVID R. F ARMER, J., joined.

James B. Hawkins, Gallatin, Tennessee, for the appellant, Antonio Freeman.

Robert E. Cooper, Jr., Attorney General and Reporter and Brent C. Cherry, Senior Counsel,
for appellee, State of Tennessee.


                                               OPINION

                                             I. Background

       On September 14, 2008, Defendant/Appellant Antonio Freeman1 was stopped by an

       1
           Mr. Freeman is also referred to as Antwan Freeman throughout the proceedings in the trial court.
                                                                                            (continued...)
officer of the Gallatin Police Department on suspicion of DUI. Mr. Freeman was
subsequently charged with driving under the influence (“DUI”), Tennessee Code Annotated
Section 55-10-401, and a violation of the implied consent law, Tennessee Code Annotated
Section 55-10-406. On February 5, 2009, the Sumner County Grand Jury indicted Mr.
Freeman for both offenses. Mr. Freeman was appointed counsel2 and pled not guilty to both
charges.

        A jury trial was held on September 26 and 27, 2011. Gallatin Police Officer Daniel
Steakin first testified. Officer Steakin is a veteran police officer who served as a Marine and
worked at the Pentagon prior to moving to Tennessee. Once Officer Steakin became a police
officer, he attended various DUI training programs, and has worked on over 200 DUI cases
in his career. Officer Steakin testified that he observed a black truck, which was traveling
on Highway 31-E toward Gallatin, cross over the center line of traffic. Accordingly, Officer
Steakin activated his emergency lights, turned his car around, and began pursuing the truck,
which he testified again crossed the center line before pulling over.

        The truck pulled over in a nearby parking lot and Officer Steakin approached the
vehicle. Officer Steakin testified that, upon approaching the vehicle, he noticed the odor of
burnt marijuana emanating from the truck’s open window. Officer Steakin testified that he
asked the driver, Mr. Freeman, for his driver’s license, registration, and insurance
information. Officer Steakin also asked Mr. Freeman to step out of the truck and Mr.
Freeman cooperated. Officer Steakin further testified that Mr. Freeman was unsteady on his
feet in getting out of the car and informed the officer that he had taken muscle relaxers and
pain pills because he had recently had a tooth pulled.

        Officer Steakin then asked Mr. Freeman to perform several field sobriety tests. The
tests included a one-leg stand and a nine-step walk and turn. However, Officer Steakin
testified that Mr. Freeman informed him that he would have trouble completing these tasks
due to a prior injury to his leg that made it difficult for him to walk. Indeed, Mr. Freeman
could not successfully perform either field test. Officer Steakin also testified that he asked
Mr. Freeman to perform a finger dexterity test; however, again Mr. Freeman pointed to a
hand/wrist injury (as evidenced by a splint on his hand) that would prevent him from
satisfactorily completing the task. Officer Steakin further testified that, based on Mr.

        1
         (...continued)
However, in his appellate brief, Mr. Freeman refers to himself as Antonio Freeman; therefore, this Court will
refer to Mr. Freeman by the first name he has chosen to use.
        2
         According to Mr. Freeman’s brief, over the three years between the arrest and the trial, several
appointed attorneys either withdrew from the case or were discharged by Mr. Freeman. Mr. Freeman’s
counsel at trial, however, continues to represent him on appeal.

                                                    -2-
Freeman’s inability to successfully complete any of the field sobriety tests, his observation
of the truck moving over the center line on the street, Mr. Freeman’s slurred speech, and the
smell of burnt marijuana, Officer Steakin believed that Mr. Freeman was not capable of
properly operating a motor vehicle. Thus, Officer Steakin placed Mr. Freeman in the back
of his patrol car.

        Officer Steakin went on to testify that, after two other officers arrived on the scene,
they proceeded to search Mr. Freeman’s vehicle. According to Officer Steakin, the officers
found a small marijuana cigarette in an empty carton of milk in the center console of the
truck. Although Officer Steakin noted the marijuana evidence on his report, he admitted that
the marijuana was not recovered from the scene. Instead, the marijuana cigarette was left
in the truck, which was later driven home by Mr. Freeman’s girlfriend. Officer Steakin
explained the officers’ failure to recover the marijuana by stating that it was not their usual
procedure to recover such a small amount of marijuana, which he described as a “trace
amount” and “very small, very minute, very, very small.” Officer Chris Ford, one of the
officers who arrived on the scene and performed the inventory search of the car, later
testified that the marijuana cigarette was approximately two inches long, and weighed
between two to two-and-a-half grams. Officer Steakin also testified that a field test had been
done to confirm that the substance recovered from the truck was, in fact, marijuana;
however, again the test was not preserved for trial and was not presented as evidence.

       On cross-examination, counsel for Mr. Freeman questioned Officer Steakin about the
video equipment installed in his patrol car. Officer Steakin testified that the video equipment
activates once he turns on his emergency lights and that it automatically records the traffic
stop. However, Officer Steakin testified that the digital data card on his equipment was full
on the night in question and that, as a result, the incident was not recorded. Officer Steakin
further admitted that, in previous sworn testimony, he had stated that he was heading back
toward the police station to download the data from his card. However, at trial, he admitted
that he was not heading toward the police station at the time he observed Mr. Freeman’s
vehicle, but was heading in the opposite direction. Officer Steakin further admitted that he
never informed dispatch that he was en route to the police station due to a full data card;
however Officer Steakin testified that it was not his usual procedure to do so. Officer
Steakin also admitted on cross examination that, on the section of Highway 31-E where Mr.
Freeman was alleged to have crossed over the center line into oncoming traffic, a concrete
barrier existed in the middle of the road that would have prevented Mr. Freeman from
entering oncoming traffic; Officer Steakin explained, however, that he observed Mr.
Freeman cross the center line on portions of the road that were located before the concrete
barrier began.

       For the first time on cross-examination, Officer Steakin also testified to Mr.

                                              -3-
Freeman’s alleged refusal to consent to a blood test to determine his blood alcohol level.
Officer Steakin testified that, after he placed Mr. Freeman under arrest, he asked Mr.
Freeman to submit to a blood test. Officer Steakin testified that he could not recall if Mr.
Freeman offered to perform a Breathalyzer test, but stated that Mr. Freeman refused to
submit to a blood test. According to Officer Steakin, a blood test, rather than a Breathalyzer,
is the usual procedure of the Gallatin Police Department. Officer Steakin further testified on
redirect that he read Mr. Freeman the implied consent form, which states that an individual
may refuse to submit to the blood test but may be subject to consequences for that refusal,
including being charged with a violation of the implied consent law. According to Officer
Steakin, even after being informed of the consequences of his refusal, Mr. Freeman refused
to submit to the blood test and also refused to sign the form indicating his refusal. A copy
of the form, noting that Mr. Freeman refused to sign, was entered into evidence. Officer
Steakin then transported Mr. Freeman to jail. After arriving at the jail, Office Steakin
testified that he again read the implied consent form to Mr. Freeman; however, Mr. Freeman
again refused to submit to the test.

         Mr. Freeman next testified in his own defense. Specifically, he testified that he was
not under the influence of any drugs or alcohol on the night in question. Instead, Mr.
Freeman testified that he had picked up his passenger in Murfreesboro, dropped his son off
with his mother, and stopped at Krispy Creme and Blockbuster on his way back to his
girlfriend’s house. He further testified that he never stated that he had taken muscle relaxers
or pain killers due to a pulled tooth. Mr. Freeman also denied that he or his passenger
smoked any marijuana on the night in question. Mr. Freeman further explained that he did
not veer into oncoming traffic, but merely moved his truck slightly over the line of traffic
in order to avoid a large SUV. Mr. Freeman also testified that Officer Steakin asked him step
out of his vehicle before asking for any identification. According to Mr. Freeman, when
Officer Steakin asked Mr. Freeman to perform the field sobriety tests, Mr. Freeman
explained his injuries and inquired as to whether he could simply perform a Breathalyzer
test. Mr. Freeman further testified that Officer Steakin asked Mr. Freeman to sit in the back
of the patrol car and began searching his truck before placing him under arrest. Mr. Freeman
also testified that, while sitting in the patrol car, he could clearly see an activated green light,
rather than a red light, on the video recording equipment, which Mr. Freeman testified,
without dispute, indicated that the video equipment was working. In addition, Mr. Freeman
could see the scene from a monitor inside the patrol car. Therefore, Mr. Freeman believed
that the video recording equipment was in fact recording the incident. Mr. Freeman further
testified that he never actually refused to submit to a blood test, but that he merely requested
(more than once) that a Breathalyzer test be used instead. Mr. Freeman finally testified that
en route to the jail, he requested that Officer Steakin transport him to the hospital to perform
the blood test, but that Officer Steakin refused.


                                                -4-
        Mr. Freeman did admit, however, that he had previously pleaded guilty to Theft Over
$10,000 in connection with a stolen vehicle, Possession of a Schedule IV Controlled
Substance, for marijuana possession, and Sale of a Schedule II Controlled Substance, for
sale of cocaine. Mr. Freeman denied having committed the crimes, but admitted to pleading
guilty and stated that he had been released from prison in 2008.

       Mr. Freeman’s passenger, Gary Pitts, also testified. Mr. Pitts testified that he was not
present when Officer Streakin allegedly read the implied consent form to Mr. Freeman.
However, Mr. Pitts testified that Mr. Freeman was not under the influence of drugs or
alcohol on the night in question. As to the alleged marijuana cigarette, Mr. Pitts testified that
he had been smoking a Black and Mild cigar and that no one in the car had smoked
marijuana. Mr. Pitts admitted, however, that he had previously been convicted of felony
assault and Attempted Aggravated Robbery. Indeed, at the time of the testimony, Mr. Pitts
was in police custody on another charge.

       At the conclusion of the testimony, the jury returned a verdict of Not Guilty as to the
charge of DUI. After the jury was polled and excused, however, the trial court found that
Mr. Freeman had violated the implied consent law and ordered that his licence be revoked
for a period of one (1) year. A judgment was filed reflecting the trial court’s finding on
October 5, 2011.

        On November 4, 2011, Mr. Freeman, pro se, filed a motion to reverse the judgment
finding him in violation of the implied consent law. On the same day, Mr. Freeman’s
counsel filed a notice of appeal of the trial court’s judgment. The Court held a hearing on
Mr. Freemans pro se motion on November 15, 2011. At the hearing, Mr. Freeman’s counsel
questioned whether the appeal of Mr. Freeman’s implied consent violation was criminal or
civil in nature, whether it should be appealed to the Court of Appeals or Court of Criminal
Appeals and whether Mr. Freeman was entitled to appointed counsel on appeal. The trial
court orally ruled that the matter was civil and that Mr. Freeman was not entitled to
appointed counsel.3 On November 16, 2011,4 the trial court signed an order denying Mr.
Freeman’s motion to reverse the judgment.5


        3
            Despite the trial court’s ruling, Mr. Freeman’s counsel continued to represent him on appeal.
        4
          Although the order was signed on November 15, 2011, the order was not entered until December
15, 2011. However, the record reflects that Mr. Freeman’s counsel approved the order for entry and sent a
copy to the State on November 23, 2011.
        5
           The order also noted that Mr. Freeman was under a previous order of the court not to make pro se
filings in the trial court. Thus, the court scheduled a hearing for criminal contempt to be held on December
                                                                                                 (continued...)

                                                     -5-
                                               II. Analysis

       Mr. Freeman raises a single issue on appeal, taken from Mr. Freeman’s brief:
Whether the trial court erred in failing to find that the preponderance of the evidence
establishes and supports the credibility of Mr. Freeman , who was found not guilty of DUI
by a unanimous jury.

         The implied consent law provides, in relevant part:

                (a)(1) Any person who drives a motor vehicle in this state is
                deemed to have given consent to a test or tests for the purpose
                of determining the alcoholic content of that person's blood, a
                test or tests for the purpose of determining the drug content of
                the person's blood, or both tests. However, no such test or tests
                may be administered pursuant to this section, unless conducted
                at the direction of a law enforcement officer having reasonable
                grounds to believe the person was driving while under the
                influence of alcohol, a drug, any other intoxicant or any
                combination of alcohol, drugs, or other intoxicants as prohibited
                by § 55-10-401, . . .


                                                  * * *

                (3) Any law enforcement officer who requests that the driver of
                a motor vehicle submit to either or both tests authorized
                pursuant to this section, for the purpose of determining the
                alcohol or drug content, or both, of the driver's blood, shall,
                prior to conducting either test or tests, advise the driver that
                refusal to submit to the test or tests will result in the suspension
                by the court of the driver's operator's license . . . ,

        5
           (...continued)
5, 2011. No adjudication of this contempt proceeding is contained in the record. The failure to adjudicate
a contempt petition arising after the entry of judgment does not affect the finality of a judgment entered by
the trial court. See Poff v. Poff, No. 01-A-01-9301-CV00024, 1993 WL 73897 at *2 (Tenn. Ct. App. March
17, 1993) (“Contempt proceedings are collateral to and independent of the cases or proceedings from which
they arise. . . . . [C]ontempt proceedings that arise after judgment has been entered . . . do not affect the
finality of the judgment.”). Thus, despite the failure to include any record of the resolution to the contempt
proceeding in the appellate record, this Court has jurisdiction to consider this appeal. See Tenn. R. App. P.
3(a).

                                                     -6-
               (4)(A) If such person, having been placed under arrest and then
               having been requested by a law enforcement officer to submit
               to either or both tests, and having been advised of the
               consequences for refusing to do so, refuses to submit, the test or
               tests to which the person refused shall not be given, and the
               person shall be charged with violating this subsection (a).

Tenn. Code Ann. § 55-10-406. Violation of the implied consent law is not a criminal offense
unless the individual was driving while under a revoked or suspended license due to a prior
DUI conviction or other enumerated offense. See Tenn. Code Ann. § 55-10-406(a)(4)–(5).
A conviction under the implied consent law results in a license revocation for a period of
one year. Tenn. Code Ann. § 55-10-406(a)(4)(A)(i). The determination of whether a driver
violated the implied consent law “shall be made at the same time and by the same court as
the one disposing of the offense for which such driver was placed under arrest.” Tenn. Code
Ann. § 55-10-406(a)(3); see also State v. MacKinnon, No. E2009–00093–CCA–R3-CD,
2011 WL 1460167, at *2 (Tenn. Crim. App. March 30, 2011) (no perm. app. filed) (holding
that the trial judge, rather than the jury, makes the determination of whether the defendant
violated the implied consent law). In this case, the trial court found that Mr. Freeman
violated the implied consent law after the jury had returned a verdict of not guilty on the
DUI charge. Thus, the trial court’s ruling was in the nature of a bench trial. In addition,
because Mr. Freeman was not driving on a revoked or suspended license at the time, the
penalty for violation of the implied consent law was civil in nature, i.e. an administrative
penalty, rather than a criminal sanction. See State v. Pinchak, 277 S.W.3d 912 (Tenn. Crim.
App. 2005) (noting that “the defendant's violation of the implied consent law . . . is not a
criminal offense; it is a civil offense imposing an ‘administrative penalty.’”). Because this
case is in the nature of a civil action, this appeal is properly before this Court. See State v.
Hembrook, No. M2011-01358-COA-R3-CV, 2012 WL 3115208, at *1 n.4 (Tenn. Ct. App.
July 31, 2012).

      Usually bench trials in civil cases are subject to the requirements of Rule 52.01 of the
Tennessee Rules of Civil Procedure. Rule 52.01 states that: “In all actions tried upon the
facts without a jury, the court shall find the facts specially and shall state separately its
conclusions of law and direct the entry of the appropriate judgment.” The Tennessee Rules
of Civil Procedure further provide that the Rules shall apply “in the circuit or chancery
courts in all civil actions, whether at law or in equity, and in all other courts while exercising
the civil jurisdiction of the circuit or chancery courts.” Tenn. R. Civ. P. 1. The Court in this
case is exercising civil jurisdiction by adjudicating the violation of an administrative rule.
Thus, we are of the opinion that the Rules of Civil Procedure should apply in this case.
Indeed, the Court of Criminal Appeals has previously held that violation of the implied
consent law, being a civil matter, is governed by the Tennessee Rules of Civil Procedure.

                                               -7-
See State v. Travis, No. W2004-00476-CCA-R3-CD, 2005 WL 711947, at *3 (Tenn. Crim.
App. March 28, 2005) (citing Tenn. Op. Atty. Gen. No. 95-077 (1995)). Accordingly, the
trial court, in finding Mr. Freeman in violation of the implied consent law, was required to
set forth specific findings of fact and conclusions of law with regard to its ruling.

       The order in this case finding Mr. Freeman in violation of the implied consent law
is contained in a form fashioned for criminal actions. Thus, it includes no findings of fact
or conclusions of law sufficient to satisfy Rule 52.01. In addition, the trial court’s oral
statements at the conclusion of the trial are likewise insufficient to afford meaningful
appellate review of the ruling. This Court has previously held that the General Assembly’s
decision to require findings of fact and conclusions of law is “not a mere technicality.” In
re K.H., No. W2008-01144-COA-R3-PT, 2009 WL 1362314, at *8 (Tenn. Ct. App. May
15, 2009). Instead, the requirement serves the important purpose of “facilitat[ing] appellate
review and promot[ing] the just and speedy resolution of appeals.” Id.; White v. Moody, 171
S.W.3d 187, 191 (Tenn. Ct. App. 2004); Bruce v. Bruce, 801 S.W.2d 102, 104 (Tenn. Ct.
App. 1990). Without findings of fact and conclusions of law “this court is left to wonder
on what basis the court reached its ultimate decision.” In re K.H., 2009 WL 1362314, at *8
(quoting In re M.E.W., No. M2003-01739-COA-R3-PT, 2004 WL 865840, at *19 (Tenn.
Ct. App. April 21, 2004)). However, at a later hearing in which the trial court ruled that the
implied consent violation was civil in nature rather than criminal, the trial court, apparently
aware of the civil rules requiring findings of fact and conclusions of law in bench trials,
endeavored to place his reasoning on the record. The trial court stated:

                     I find that this is not a criminal matter. If [Mr. Freeman]
              wants to pursue [an appeal] on his own he may, but I don’t
              think it’s appropriate for you to spend time as his appointed
              attorney in a criminal case on a civil appeal. That is the ruling.
                     Let me state this, if there is an appeal that’s going to be
              made here, the Court made this finding after the jury trial. I’m
              not going to go over all the proof, but I want the record to
              preserve this aspect of my ruling today, . . . I want this set apart
              for any purposes of appeal so any reviewing court that’s
              reviewing . . . my finding that [Mr. Freeman] refused consent to
              take a blood test here. I want this to go up with any of these
              documents from this Court.
                     Now, while I’m on the subject, let me elaborate on that.
              There were two witnesses that were called at trial that put this
              issue in a perspective. It [sic] was Officer Daniel Steakin. The
              record reflects that he was a Gallatin Police Officer. He was a
              marine from 1997 to 2001. At 9/11/2001, he was in the

                                              -8-
              Pentagon building. He was an officer with Mt. Juliet Police
              Department. He was hired by the Gallatin Police Department.
              He’s had training, DUI, and he’s been to the DUI Instruction
              School. His testimony was after the arrest, [Mr. Freeman] was
              read the Implied Consent Law, and he refused a blood test. [Mr.
              Freeman] stated he didn’t want to take a blood test, I have [the
              unsigned Implied Consent form] here to make an exhibit to this
              particular ruling where [Mr. Freeman] refused to sign.
                      I also considered the contrary testimony of [Mr.
              Freeman]. But I go further to state that Officer Steakin was
              further asked about the Implied Consent Form, and he stated he
              read the Implied Consent Form to [Mr. Freeman] two times, and
              he refused to sign.
                      I considered the credibility of [Mr. Freeman]. I have to
              weigh that credibility in making a ruling of this type. I don’t
              find [Mr. Freeman] to be credible on this particular point, and
              the record should reflect that. [Mr. Freeman] is a convicted
              felon, and he was convicted of Theft over $10,000, Possession
              of Marijuana for Res[ale], and S[ale] of [a] Schedule II
              [Controlled Substance]. He testified that at no time did the
              officer ask him to take a blood test, that the officer was asked
              by [Mr. Freeman] . . . to take the test, the officer would not give
              him a blood test.
                      I find that Officer’s Steakin’s testimony is credible
              testimony. I find that [Mr. Freeman]’s testimony is not
              believable on that issue.
                      Now, since this is a civil matter we’re not talking about
              beyond a reasonable doubt. I find the proof is clear and
              convincing that [Mr. Freeman] refused the consent and refused
              to take a blood test, and he refused to sign the Implied Consent
              Form. That will be the order of the Court. . . . [A]ttach that as
              a part of my ruling on this particular issue.

       While we note that the better practice is to set forth findings of fact and conclusions
of law in a written order, the question of whether Rule 52.01 of the Tennessee Rules of Civil
Procedure applies in implied consent cases has not been presented before. Here, the trial
court directed its oral ruling be included in the appellate record in an effort to explain its
reasoning in finding that Mr. Freeman violated the implied consent law. This Court has
previously held that we may “soldier on” to consider the issues raised on appeal when the
court's   decision   is   “readily   ascertain[able].”    Burgess     v.   Kone,    Inc.,   No.

                                              -9-
M2007–0259–COA–R3–CV, 2008 WL 2796409, at *2 (Tenn. Ct. App. July 18, 2008). The
oral ruling sets forth appropriate findings of fact and conclusions of law that detail the trial
court’s reasoning. Therefore, we conclude that the oral ruling is sufficient to afford
meaningful appellate review in this case. See In re K.H., 2009 WL 1362314, at *8.

       We next consider the substantive argument raised by Mr. Freeman. Essentially, Mr.
Freeman argues that the trial court erred in crediting the testimony of Officer Steakin over
Mr. Freeman’s testimony when the jury acquitted Mr. Freeman of the DUI charge. Mr.
Freeman argues that the acquittal “may properly [be] said to discredit the testimony of the
witnesses for the State, and may properly be said to resolve all conflicts in favor of the
theory of the defense.” Mr. Freeman also argues that “[w]hen an accused challenges the
sufficiency of the evidence, this Court’s standard of review is whether, after considering the
evidence in the light most favorable to the State, ‘any rational trier of fact could have found
the essential elements of the crime beyond a reasonable doubt.’” Respectfully, we disagree.

      As discussed above, this is a civil action reviewing the trial court’s decision to impose
an administrative penalty. Therefore, the State’s burden of proof in the trial court was to
show that Mr. Freeman violated the implied consent law by a preponderance of the evidence,
rather than beyond a reasonable doubt. See State v. Albright, No.
E2007-02671-CCA-R3-CD, 2008 WL 5130691, at *6 & n.2 (Tenn. Crim. App. Dec. 8,
2008) (noting that the proper standard of proof is a preponderance of the evidence).

      In addition, the determination of whether Mr. Freeman violated the implied consent
law was properly made by the trial court rather than the jury. See State v. MacKinnon, No.
E2009–00093–CCA–R3-CD, 2011 WL 1460167, at *2 (Tenn. Crim. App. March 30, 2011)
(no perm. app. filed) (“The Code gives to the trial court, not a jury, the authority for
determining whether the noncriminal implied consent law was violated.”). Because this issue
was tried by the court, sitting without a jury, this Court conducts a de novo review of the trial
court's decision with a presumption of correctness as to the trial court's findings of fact,
unless the evidence preponderates against those findings. Wood v. Starko, 197 S.W.3d 255,
257 (Tenn. Ct. App. 2006). For the evidence to preponderate against a trial court's finding
of fact, it must support another finding of fact with greater convincing effect. Walker v.
Sidney Gilreath & Assocs., 40 S.W.3d 66, 71 (Tenn. Ct. App. 2000); The Realty Shop, Inc.
v. R.R. Westminster Holding, Inc., 7 S.W.3d 581, 596 (Tenn. Ct. App. 1999). This Court
reviews the trial court's resolution of legal issues without a presumption of correctness.
Johnson v. Johnson, 37 S.W.3d 892, 894 (Tenn. 2001).

       In this case, the trial court’s ruling primarily rested on the credibility of Officer
Steakin and Mr. Freeman’s lack of credibility. Mr. Freeman argues that this was in error
because the jury’s verdict of not guilty impliedly credited the testimony of the defense

                                              -10-
witnesses, including Mr. Freeman. We again respectfully disagree. The fact that the jury
failed to find that the State had proven that Mr. Freeman committed the offense of DUI
beyond a reasonable doubt is a determination separate and distinct from whether the State
proved that Mr. Freeman violated the implied consent law by a preponderance of the
evidence.

        In our view, this case rests on the relative credibility of Officer Steakin and Mr.
Freeman. Indeed, the only evidence regarding whether Mr. Freeman was asked and refused
to submit to a blood test is the conflicting testimony of Mr. Freeman and Officer Steakin.
Simply put, Officer Steakin testified that he asked Mr. Freeman to submit to a blood test and,
despite telling him the consequences of refusing, Mr. Freeman refused to consent. In
contrast, Mr. Freeman testified that he was never asked to submit to a blood test, and that
he even unsuccessfully requested that Officer Steakin take him to the hospital so that a blood
test could be performed. The trial court expressly stated that Officer’s Steakin’s testimony
on this issue is “credible testimony,” in contrast to Mr. Freeman’s testimony, which the trial
court viewed as “not believable.” When the resolution of the issues in a case depends upon
the truthfulness of witnesses, the trial judge who has the opportunity to observe the manner
and demeanor of the witnesses while testifying is in a far better position than this Court to
decide those issues. In re Arteria H., 326 S.W.3d 167, 176 (Tenn. Ct. App. 2010) (citing
McCaleb v. Saturn Corp., 910 S.W.2d 412, 415 (Tenn. 1995)). If the trial court’s factual
determinations are based on its assessment of witness credibility, this Court will not
reevaluate that assessment absent clear and convincing evidence to the contrary.” Franklin
County Bd. Of Educ. v. Crabtree, 337 S.W.3d 808, 811 (Tenn. Ct. App. 2010) (citing Jones
v. Garrett, 92 S.W.3d 835, 838 (Tenn. 2002)).

        Mr. Freeman’s brief points to several facts, which he argues undermine Officer
Steakin’s credibility. These include: (1) Officer Steakin’s prior statement that he was
returning to the police station to empty his video data card, when he was in fact heading in
the opposite direction; (2) Officer Steakin’s failure to preserve any evidence of the
marijuana allegedly found in the truck; (3) Officer Steakin’s statement that the marijuana
found was “very very little,” while another officer described it as two to two-and-a-half
grams; (4) Officer Steakin’s failure to preserve the field test proving the substance found in
the truck was marijuana; (5) Officer Steakin’s statement that he observed Mr. Freeman’s
truck cross the center line more than once, when at least part of the road was divided by a
cement barrier; and (6) Officer Steakin’s statement that the video device did not record the
incident due to a full data card even though Mr. Freeman testified that he saw a green light
indicating that the equipment was working properly. While we agree that some of these facts
call into question Officer Steakin’s credibility, other facts in the record give weight to his
testimony, including his long police and military service and DUI training. In addition, other
facts in the record weigh against Mr. Freeman’s credibility, including his felony convictions

                                             -11-
for theft and possession and sale of drugs. Thus, there is evidence in the record that both
supports and undermines the trial court’s credibility findings. This Court, however, is not
permitted to re-weigh the credibility of the witnesses and come to our own conclusion. See
Crabtree, 337 S.W.3d at 811. Mr. Freeman points to no facts in the record from which we
can conclude that the trial should have given greater weight to Mr. Freeman’s testimony.
From our review of the evidence, Mr. Freeman has failed to submit clear and convincing
evidence that the trial court’s credibility determinations are erroneous.

       In the argument section of his brief, Mr. Freeman further argues that the State failed
to show that Officer Steakin had “reasonable grounds” to believe that Mr. Freeman was
intoxicated in order to justify the requested blood test. As the State points out, however, the
Court of Criminals Appeals has stated that “reasonable grounds” is “not an element of the
offense” of violation of the implied consent law. State v. Prater, No.
M2009-00527-CCA-R3-CD, 2010 WL 4674288, at *4 (Tenn. Crim. App. Nov. 16, 2010).
Instead, the Court of Criminal Appeals has stated that:

              In this case, to support a conviction for violation of the implied
              consent law, the State must have proven the existence of the
              following essential elements: (1) that the defendant had been
              driving a motor vehicle in this state; (2) that the defendant had
              been placed under arrest and had been requested by a law
              enforcement officer to submit to a test for the purpose of
              determining the alcohol and/or drug content of his blood; (3)
              that the defendant had been advised that refusal to submit to the
              test or tests will result in the suspension by the court of the
              driver's operator's license; and (4) that the defendant refused to
              submit to such test or tests.

Prater, 2010 WL 4674288, at *4 (citing Tennessee Pattern Jury Instructions-Criminal §
38.17 (defining the offense of refusal to submit to a test while driving on cancelled,
suspended, or revoked license)). Regardless, Mr. Freeman did not raise the State’s failure
to prove “reasonable grounds” as an issue in the statement of the issues section of his brief.
Therefore the issue is waived. See Childress v. Union Realty Co., 97 S.W.3d 573, 578
(Tenn. Ct. App. 2002) (“Generally, an issue argued in the body of the brief, but not
designated as an issue will be considered waived”).

       Finally, we consider whether the State has shown, by a preponderance of the
evidence, that Mr. Freeman violated the implied consent law. As discussed above, because
Mr. Freeman failed to show clear and convincing evidence to the contrary, we are
constrained by the trial court’s credibility findings. Consequently, we must credit the

                                             -12-
testimony of Officer Steakin over the contrary testimony of Mr. Freeman. It is undisputed
that Mr. Freeman was driving the truck on Highway 31-E in Gallatin, Tennessee when he
was stopped by Officer Steakin. According to Officer Steakin’s testimony, he twice read
the implied consent form to Mr. Freeman after he was placed under arrest and twice asked
Mr. Freeman to submit to a blood test. The implied consent form states:

              If you refuse to submit to either o[r] both of these tests, they
              will not be given. As required by State law I must advise you
              that if you refuse to submit to either or both tests, you will also
              be charge[d] with the offense of violation of the implied
              consent law. If the judge finds you guilty of this separate
              offense your driver’s license will be suspended for a period of
              at least one year.

According to Officer Steakin, Mr. Freeman twice refused to submit to a blood test despite
this warning. Thus the evidence shows that: (1) Mr. Freeman had been driving a motor
vehicle in this state; (2) Mr. Freeman had been placed under arrest by Officer Steakin, who
requested that Mr. Freeman submit to a test for the purpose of determining the alcohol
and/or drug content of his blood; (3) Mr. Freeman was read the implied consent form, which
advised that refusal to submit to the test or tests could result in suspension of Mr. Freeman’s
driver’s license; and (4) Mr. Freeman refused to submit to such test. See Prater, 2010 WL
4674288, at *4 (citing Tennessee Pattern Jury Instructions-Criminal § 38.17). Accordingly,
we must agree with the trial court that the State has shown, by a preponderance of evidence,
that Mr. Freeman violated the implied consent law.

      For the foregoing reasons, we affirm the decision of the Criminal Court of Sumner
County, Tennessee. The costs of this appeal are assessed to Appellant Antonio Freeman,
who is proceeding as a pauper in this appeal.



                                                    _________________________________
                                                    J. STEVEN STAFFORD, JUDGE




                                             -13-